The court did not err in dismissing the certiorari.
                       DECIDED FEBRUARY 25, 1942.
The defendant was convicted in the criminal court of Fulton County of bastardy. The only issue presented is whether the venue was sufficiently established. On this point it appears from the record that the State's attorney, in the outset, propounded to the prosecutrix the following question: "I will ask if the defendant, Price Roberts, gave bond to support the child?" Counsel for the defendant interrupted with this statement: "We admit all legal requirements with reference to the preliminary proceedings required in bastardy cases have been complied with, and that the defendant failed and refused to give bond after legal inquiry on the warrant sworn out by the prosecutrix and that that took place in this county February 17, 1941." Under the Code, §§ 74-301 to 74-307, inclusive, this admission was legally sufficient to establish without further proof every element of the offense of bastardy except the paternity of the child. The jury resolved this issue against the defendant. York v.State, 68 Ga. 551.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur. *Page 655